UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1342



GABRIEL MINTZ, a minor, by his parents and
next friends; EMILY MINTZ; DANIEL MINTZ,

                                           Plaintiffs - Appellants,

          and

NORMAN CORREA, a minor, by his parents and
next friends; FRANCISCO CORREA; LUCY CORREA,

                                                          Plaintiffs,

          versus

PAUL VANCE, (Officially as) Superintendent;
MONTGOMERY COUNTY BOARD OF EDUCATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
94-1738-DKC)


Argued:   December 4, 1996             Decided:     December 30, 1996


Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Michael Jeffrey Eig, BOGIN & EIG, P.C., Washington, D.C.,
for Appellants. David Charles Hjortsberg, REESE & CARNEY, L.L.P.,
Columbia, Maryland, for Appellees. ON BRIEF: Judith S. Bresler,
REESE & CARNEY, L.L.P., Columbia, Maryland; Zvi Greismann, Senior
Attorney, MONTGOMERY COUNTY PUBLIC SCHOOLS, Rockville, Maryland,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gabriel Mintz and his parents, Daniel and Emily Mintz, appeal
an order of the district court granting summary judgment to the

defendants, a county school board and its superintendent, in the

Mintzes' suit to recover attorney's fees under the Individuals with

Disabilities Education Act, 20 U.S.C. § 1400 et seq.   We have con-

sidered the briefs and arguments of the parties, and we affirm the

judgment of the district court for the reasons stated by that court
in its memorandum opinion.   Correa v. Vance, No. DKC 94-1738 (D.
Md. Feb. 9, 1996).




                                                          AFFIRMED




                                2